UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2531



CURTIS L. WRENN,

                                              Plaintiff - Appellant,

         versus

HARVEY S. WASSERMAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Walter E. Black, Jr., Senior District Judge. (CA-88-1413-B)


Submitted:   March 12, 1996                 Decided:   March 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Curtis L. Wrenn, Appellant Pro Se. Harvey Saul Wasserman, COHEN,
GREENE & WASSERMAN, Edgewater, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order, following

trial, entering judgment for Defendant upon the finding that Appel-

lant had not established either legal malpractice or defamation. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Wrenn v. Wasserman, No. CA-88-1413-B (D. Md. July
14, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2